ACCEPTED
                                                                                      06-14-00115-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 3/20/2015 1:44:03 PM
                                                                                      DEBBIE AUTREY
                                                                                               CLERK

                          CAUSE NO. 06-14-00115-CR

CORDERO BROWN                           §     IN THE COURT OF     APPEALS
                                                               FILED IN
                                                         6th COURT OF APPEALS
                                        §                  TEXARKANA, TEXAS
VS.                                     §IN AND FOR THE 3/20/2015
                                                         SIXTH 1:44:03
                                                                  DISTRICT
                                                                        PM
                                        §                    DEBBIE AUTREY
THE STATE OF TEXAS                      §        OF THE STATEClerk
                                                                 OF TEXAS

                 STATE'S FIRST MOTION TO EXTEND TIME
                       FOR FILING STATE’S BRIEF


   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due Monday, March 23, 2015, and I have not completed
   it due to other matters with more pressing deadlines.

2. The State seeks an additional 30 days, until Wednesday, April 22, 2015. The
   undersigned will, nonetheless, attempt to complete and file the State’s brief
   prior to the extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals,
   appeals from justice courts, and applications for habeas corpus.

      In the past 30 days the undersigned attorney has completed the following:

            A.     Appellate Briefs:

                   1.    March 4, 2015, Kelly v. State, PD 0702-13

            B.     Responses to Writ Applications:

                   1.    Ex parte Larry Means 42561-B-H-?
                         WR-16,525-07, February 25, 2015
                   2.    Ex parte Ryan Woods, 39,923B H 1, WR 37,856-10, March
                         13, 2015
                  3.    Ex parte Terry Miller 30,600-A-H-8, WR 37,856-11 March
                        16, 2015.

            C.    PDR’s reviewed:

            1.    Palmer v. State, 6-13-00265-CR, February 12, 2015.
            2.    Thomas v. State, 6-14-00002-CR, February 13, 2015.



      In the next 30 days the undersigned attorney must respond to the following
in addition to this brief:

            A.    Appellate Briefs due:

                  1.    Ross v. State, 06-14-00157-CR April 10, 2015

            B.    Due dates for responses, if any, to PDR, after no extensions

                  1.    Saddler v. State, 06-14-00175-CR, requested due date:
                        March 23, 2015.

            C.    Habeas responses due:

                  1.    Ex parte Cline 16,318-A-H-12?, WR-16.199-02, March
                        30, 2015
                  2.    Ex parte Moises Rentaria 38,802-A-H-1 March 31, 2015
                  3.    Ex parte Ladderick Morgan 33,311-B-H-1 March 31,
                        2015.
                  4.    Ex parte James Pierce 37,630 A-H-3 March 31, 2015




4. Appellant relies on the following facts as good cause for the requested
   extension:

   a. During the past 30 days, the undersigned has submitted an appellate brief,
      and four habeas responses, as shown above.
   b. I have also read the brief and the 10-volume record in this case, but I have
      not finished writing the brief.
   c. No previous extensions have been requested by the State in this case.
   d. This extension is not requested for purposes of delay, but so that justice may
      be done.



                                      Respectfully submitted,
                                      /s/Zan Colson Brown
                                       Zan Colson Brown
                                      Texas Bar No. 03205900
                                      Assistant Criminal District Attorney
                                      101 East Methvin St., Suite 333
                                      Longview, TX 75601
                                      Telephone: (903) 236–8440
                                      Facsimile: (903) 236–3701
                                      E-mail: zan.brown@co.gregg.tx.us

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to appellant by e-service addressed to Mr. Lew Dunn at
dunn@texramp.com.


This 20th day of March, 2015.
                                      /s/ ZanColsonBrown
                                      Zan Colson Brown
                                       Assistant Criminal District Attorney